Per Curiam:

The telegram introduced in evidence over the objection of the defendant confirmed the fact that Ward acted under the direction of Emma Anderson and Frank Pollock. Instruction No. 4 given by the court correctly interpreted the answer of the defendant, and was properly given. The jury were properly instructed in other respects, and no prejudicial error appears in refusing instructions asked. Under the pleadings and evidence the theory of partial restraint which the defendant invokes has no application. The jury evidently believed they had found all elements of damage under the single heading ■“deprived of his liberty” and for that reason did not specify items of damage under other heads. The invasion of the plaintiff’s rights was flagrant. The defendant has had a fair trial, the jury were lenient in apportioning the damages, and the judgment of the district court is affirmed.